As I understand the evidence, the appellee was in default in her payments on the automobile when the action was begun; consequently, in my opinion, the appellant's request for a directed verdict should have been granted.
If I am mistaken in this and the appellee is entitled to recover the automobile, she should not be awarded punitive damages, for the appellant did not bring the action in wilful disregard of the appellee's rights. All that happened was that its attorney was mistaken in thinking that the appellee was in default in her payments, and, therefore, the action would lie. *Page 470